Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11099874 (874). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely a broader recitation of the claims of ‘874.
1. A method comprising:
receiving, by a processor of a host device, a request to create a computing process comprising a first executable code and a second executable code, wherein the computing process comprises an instruction to cause the processor to switch between a first page table structure and a second page table structure;
(1. (‘817). A method comprising: 
receiving, by a processor of a host device, a request to create a computing process comprising a first executable code and a second executable code, wherein the computing process is associated with a guest memory address space that is mapped to a host memory address space of the host device such that each guest physical address of the guest memory address space is identical to a corresponding host physical address of the host memory address space;
associating the computing process with a virtual machine data structure, wherein the computing process initiates an update to the virtual machine data structure to cause the processor to switch between a first page table structure and a second page table structure;)
loading, by the processor, the first executable code and the second executable code into memory of the host device, wherein the first page table structure comprises mapping data for the first executable code and for the second executable code and wherein the second executable code comprises driver code of a device;
(loading, by the processor, the first executable code and the second executable code into memory of the host device, wherein the first page table structure comprises mapping data for the first executable code and for the second executable code and wherein the second executable code comprises driver code of a device;)
updating the second page table structure to disable execution of the first executable code and to provide the second executable code with access to the device; and
(updating the second page table structure to disable execution of the first executable code and to provide the second executable code with access to the device; and)
restricting, by the processor, the first executable code from accessing the device.
(restricting, by the processor, the first executable code from accessing the device.)

2. The method of claim 1, wherein the computing process is associated with a virtual machine data structure and is executed by a shallow virtual machine on the host device without a hypervisor.
(2. (‘817) The method of claim 1, wherein the computing process is executed by a shallow virtual machine executing on the host device without a hypervisor. The associating feature above in the newly cited claim 2 is considered inherent via the “executing by a shallow virtual machine in claim 2 of ‘817”.)

3. The method of claim 2, wherein the shallow virtual machine comprises a guest memory address space that is mapped to host physical memory of the host device, and wherein the guest memory address space comprises addresses that are identical to addresses of the host physical memory.
(see the portion of the receiving step cited in claim 1 above that had not been highlighted:
(from the receiving step of claim 1 of ‘817 - wherein the computing process is associated with a guest memory address space that is mapped to a host memory address space of the host device such that each guest physical address of the guest memory address space is identical to a corresponding host physical address of the host memory address space. Also, see the shallow virtual machine of claim 2, which provides for this execution and inherently comprises a shallow virtual machine. Therefore, this claim is rejected in view of claim 2 above.)

4. The method of claim 1, further comprising activating, by a kernel, a hardware assisted virtualization feature of the processor, wherein the instruction comprises a processor instruction of the hardware assisted virtualization feature of the processor and updates a page table pointer of the processor from the first page table structure to the second page table structure.
(3. (‘817) The method of claim 1, further comprising activating, by a kernel, a hardware assisted virtualization feature of the processor, wherein the hardware assisted virtualization feature comprises a processor instruction to update a page table pointer of the processor from the first page table structure to the second page table structure.)

5. The method of claim 4, wherein the driver code comprises a first call to the processor instruction to switch to the second page table structure that provides access to the device and comprises a second call to the processor instruction to switch to the first page table structure that restricts access to the device.
(4. (‘817) The method of claim 3, wherein the driver code comprises a first call to the processor instruction to switch to the second page table structure to provide access to the device and comprises a second call to the processor instruction to switch to the first page table structure to restrict access to the device.)

6. The method of claim 4, wherein the processor instruction comprises a virtual machine function (VMFUNC) that switches an extended page table pointer (EPTP) from the first page table structure to the second page table structure.
(5. (‘817) The method of claim 3, wherein the processor instruction comprises a virtual machine function (VMFUNC) that switches an extended page table pointer (EPTP) from the first page table structure to the second page table structure.)

7. The method of claim 3, wherein the first page table structure comprises mapping data for application code in a first region of the guest memory address space and, wherein the second page table structure comprises mapping data for the application code in a second region of the guest memory address space, wherein the application code in the first region of the guest memory address space is executable and the application code in the second region of the guest memory address space is non-executable.
(6. (‘817) The method of claim 1, wherein the first page table structure comprises mapping data for application code in a first region of the guest memory address space and, wherein the second page table structure comprises mapping data for the application code in a second region of the guest memory address space, wherein the application code in the first region of the guest memory address space is executable and the application code in the second region of the guest memory address space is non-executable.)

8. The method of claim 1, wherein restricting the first executable code from accessing the device comprises the processor generating an error in response to the first executable code attempting to run after switching to the second page table structure.
(7. (‘817) The method of claim 1, wherein restricting the first executable code from accessing the device comprises the processor generating an error in response to the first executable code attempting to run after switching to the second page table structure.)

9. The method of claim 3, further comprising enabling the second executable code to access a portion of the guest memory address space mapped to the device in response to initiating the update to switch the first page table structure to the second page table structure.
(8. (‘817) The method of claim 1, further comprising enabling the second executable code to access a portion of the guest memory address space mapped to the device in response to initiating the update to switch the first page table structure to the second page table structure.)

11. The method of claim 4, wherein the processor comprises one or more x86 processors and wherein the hardware assisted virtualization feature comprises virtual machine extensions (VMX).
(9. (‘817) The method of claim 3, wherein the processor comprises one or more x86 processors and wherein the hardware assisted virtualization feature comprises virtual machine extensions (VMX).)
Claims 12-16, 17 are rejected as merely the system version of claims 1-5, 7, respectively.
As per claims 18-19 and 20, see the rejection of claims 1-2 and 4, respectively above, as these claims are merely the product versions of the claims above.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193